            Case 1:16-cr-00066-AT Document 52 Filed 05/05/20 Page 1 of 1


                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                          DOC #: __________________
                                                                   DATE FILED: _5/5/2020____

               -against-
                                                                                   16 Cr. 66 (AT)
HECTOR RIVERA,
                                                                                      ORDER
                               Defendant.
ANALISA TORRES, District Judge:

        On April 24, 2020, the parties submitted a joint letter informing the Court that Defendant
(1) intends to admit to two of the specifications alleged in the January 22, 2020 violation report
issued by the U.S. Probation Office and (2) consents to proceeding telephonically. ECF No. 50.
Accordingly, it is hereby ORDERED that the parties shall appear for a telephonic change of plea
and sentencing hearing, on May 11, 2020, at 12:00 p.m.

      The call-in information is as follows: 888-398-2342 or 215-861-0674, access code:
5598827.

       SO ORDERED.

Dated: May 5, 2020
       New York, New York
